DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 03/08/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.  Foreign Patent Document No. 3 has been stricken because the cited number does not correspond to any submitted document.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 5 contains the misspelling “rein.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim(s) 1–3, 5, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (JP 2003-041142 A, machine translation).
	With respect to claim 1, Ichikawa teaches a biodegradable resin composition comprising 25 to 85 weight percent of a biodegradable resin and a polyethylene glycol, wherein the relative content of polyethylene glycol is 10 to 100 parts by weight (pbw) per 100 pbw of the biodegradable resin; and 75 to 15 weight percent of an inorganic filler, wherein the biodegradable resin is at least one of polybutylene succinate, polybutylene succinate adipate, polybutylene succinate terephthalate.  claim 4.  Calcium carbonate is preferred as the inorganic filler.  ¶ 33.  Examples 1–16 employ a heavy calcium carbonate as inorganic filler.  Id. at ¶ 60.  The composition further contains 1 to 50 pbw of acetyl tri-n-butylcitrate as plasticizer.  Id. at ¶ 27.
	Ichikawa differs from the present claim only insofar as it teaches each component in an amount overlapping the claimed ranges.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Ichikawa teaches each of the presently claimed components in amounts that overlap the claimed ranges, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention prepare a resin composition as claimed.
	With respect to claims 2 and 3, Ichikawa teaches that the biodegradable resin is at least one of lactic acid-based polymers (polylactic acid) and polyalkylene succinates (polybutylene succinate, polybutylene succinate adipate, polybutylene succinate terephthalate).  Claims 2–4.
	With respect to claim 5, Ichikawa teaches that the inorganic filler has an average particle size of 0.5 to 5 µm.  ¶ 35.  The heavy calcium carbonate of Examples 1–16 has an average particle size of 2 µm.  ¶ 60.
	With respect to claim 6, Ichikawa teaches a molded article prepared from the composition therein, such as a sheet or film.  claim 7.
	With respect to claim 8, Ichikawa teaches that the articles are extrusion molded.  ¶ 42.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (JP 2003-041142 A, machine translation) as applied to claim 1 above, and further in view of Meyer et al. (WO 2020/201094 A1).
	Ichikawa teaches a biodegradable resin composition comprising polybutylene succinate adipate, but is silent as to a content of natural organic substance therein.
	Meyer teaches a compostable composition comprising polybutylene succinate adipate with polybutylene succinate and one or more filler.  Abstract.  The composition contains 5 to 45 mass percent of an organic filler C2) which is a cellulose powder or a wood powder.  Id. at claim 8.  The amount organic filler can be adjusted depending upon the desired thickness or mechanical properties of articles produced from the composition.  Id. at 7.  Adding 5 to 35 weight percent of organic filler provides thin-walled articles.  Id.  These fillers are further advantageous because they are biodegradable.  Id. at 8.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Ichikawa and Meyer are both directed to biodegradable compositions and the advantages of the natural organic substance taught by Meyer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of natural organic substance as claimed so as to adjust the properties of thin-walled articles produced from the composition depending upon the desired thickness or mechanical properties. 

Claim(s) 1, 2, and 5–8 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Claude (WO 2020/208245 A1, machine translation) as evidenced by Terada (US 2021/0238383 A1) in view of Patel (US 2016/0145413 A1).
	With respect to claim 1, Claude teaches at least partially bio based and at least partially biodegradable plastic granules comprising (A) at least one pulverulent calcium carbonate; (A’) at least one mineral filler different from (A); (B) at least one bioplastic polymer; (C) optionally at least one plasticizer; and (D) optionally at least one additive, where (A) is at least one of polylactic acid (PLA), polybutylene adipate terephthalate (PBAT), polybutylene succinate (PBS), and mixtures thereof.  claim 3.  The calcium carbonate is more particularly a pulverulent natural calcium carbonate, which is a heavy calcium carbonate as evidenced by Terada Par. 19.  Id. at claim 2.  Example 1 is a mixture of 650 kg calcium carbonate with 248 kg of PBAT (B1) and 100 kg of PLA.  Id. at ¶ 47.  The ratio of biologically degradable polymer to heavy calcium carbonate is about 0.54.  Example 3 contains a combination of PBAT and heavy calcium carbonate at a 65:35 weight ratio.  Id. at ¶ 57.
	Claude claim 4 teaches acetyl tributyl citrate as plasticizer, but is silent as to the amount of the same.
	Patel teaches a flexible biodegradable material comprising 5 to 35 weight percent of acetyl tributyl citrate and a bioplastic resin.  claim 18.  Acetyl tributyl citrate is a low toxicity, transparent, biodegradable plasticizer. ¶ 6.  It imparts flexibility when mixed with bioplastics.  Id. at ¶ 11. The bioplastic resin is polybutylene adipate terephthalate and/or polylactic acid.  Id. at ¶ 5.
	Given that Claude already teaches acetyl tributyl citrate plasticizer and the advantages of an amount of acetyl tributyl citrate taught by Patel, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include acetyl tributyl citrate in the claimed amount in order to impart flexibility in a biodegradable and non-toxic manner.
	With respect to claim 2, as discussed above, Claude teaches A) is at least one of polylactic acid (PLA), polybutylene adipate terephthalate (PBAT), polybutylene succinate (PBS), and mixtures thereof.  Page 9 discloses a mixture of 650 kg calcium carbonate with 248 kg of PBAT (B1) and 100 kg of PLA. ¶ 47.
	With respect to claim 5, Claude teaches that the calcium carbonate has a D50 of 0.08 µm to 10 µm.  claim 2.  Examples 1 and 3 each employ calcium carbonates with D50 values of less than 2 µm.  ¶¶ 46, 57.
	With respect to claim 6, Claude teaches molded articles comprising the resin composition.  claim 10.
	With respect to claim 7, Claude teaches blow molded articles comprising the resin composition.  claim 10.
	With respect to claim 8, Claude teaches extrusion molded articles comprising the resin composition.  claim 10.

Claim(s) 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Claude (WO 2020/208245 A1, machine translation) and Patel (US 2016/0145413 A1) as evidenced by Terada (US 2021/0238383 A1) as applied to claim 1 above, and further in view of Park et al. (KR 2014-0106882 A, machine translation).
	As fillers compatible with calcium carbonate (A), Claude teaches further including organic fillers like wood or fruit peel flour, cellulose powder, nano-size cereals or flax, and the like, but is silent as to the relative amount of the same.  ¶ 39.
	Park teaches a biodegradable resin composition and film comprising the same, the composition comprising 30 to 70 weight percent of PBAT, zero to 10 weight percent PLA, from zero to 30 weight percent thermoplastic starch, and 0.1 to 10 weight percent of a soil function improver.  claim 1.  The starch enhances PBAT processability and biodegradability.  Id. at 3.  The composition may also contain zero to 10 weight percent of a natural polymer powder that is one or more of rice, rice hull, corn, potato, sweet potato, wheat, tapioca and modified compounds thereof.  Id. at claims 6–8.  These natural polymer powders likewise improve plastic processing properties and biodegradability.  Id. at 5.
	Given that Claude teaches organic fillers and the advantages of starch or other natural powders taught by Park, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of natural organic substance as claimed in order to improve processability and biodegradability.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  JP 2020-063430 A. JP 2017-505837 A, WO 2020/111072 A1, JP 2013-179881 A, JP 2016-106171 A, JP 2020-066721 A are cited for general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763